DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 01/31/2022.  Claims 23-31 are pending.  Claim 23 is independent.  Claims 1-22 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “an adjustable, radially inwardly foldable outer circumference (IFOC)” and “a blood impervious cover configured to cover at least the IFOC such that a surface of the IFOC is contiguous.”  The definition of “circumference” is “the outer boundary” or “perimeter.”  The claim is indefinite because it is unclear how a circumference has a surface.  It should be a surface (outer surface) that defines a circumference.  It is also unclear how a circumference can be a circumference with it is covered by a cover (such as shown in Fig. 1 of the pending application). When the protrusions are covered by the cover, the cover would define the circumference of the element.  It appears that claim 23 is using the limitation “an adjustable, radially inwardly foldable outer circumference” to describe an adjustable, radially inwardly foldable portion/protrusions (20, Fig. 1) of the expandable element which defines a circumference.  

The rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C 112 issues above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar (US Pub. No.: 2006/0106449) in view of Barbut et al. (US Pub. No.: 2002/0115982).
Regarding claims 23-25, 30, and 31, Ben Muvhar discloses an adjustable blood flow method for adjustably reducing blood flow within a blood vessel comprising: positioning an expandable element (expandable frame of 340 with the flap extension, Fig. 3B and Paras. [0034] and [0100]) of an adjustable blood flow assembly (340, Fig. 3B) within a blood vessel having a blood vessel diameter (BVD) (e.g. Fig. 1), the element including: a cylindrical section (cylindrical section defined by 102, Fig. 3B) having a first diameter, the first diameter corresponding at least approximately to the BVD (e.g. Fig. 1); an adjustable, radially inwardly foldable outer circumference (IFOC) (extension or flap extensions covered by sheath 352, such as shown in Fig. 2A and 3B and Para. [0100]); and a blood impervious cover (352, Fig. 3B) configured to cover at least the IFOC such that a surface of the IFOC is contiguous (Fig. 3B); the element includes: a proximal end (end at the opposite side of 352, Fig. 3B) fully capable for placement in an upstream direction of a blood flow in the blood vessel; and/or a distal end (the end with 352, Fig. 3B) fully capable for placement in a downstream direction of the blood flow in the blood vessel; wherein the IFOC is arranged on or near the distal end (Fig. 3B).  However, Ben Muvhar does not disclose adjusting the IFOC via a handle located outside of the blood vessel such that the IFOC forms a blood flow orifice having a second diameter smaller than the first diameter so as to produce a desired reduced blood flow from the orifice.
Barbut teaches, in the same field of endeavor (adjusting blood flow method), a method comprising: adjusting a circumference defined by a plurality of radially inwardly foldable flaps (230, Fig. 24 or 26) located at the end of a device via a handle (longitudinally positioning unit, Fig. 23 and Para. [0163]) located outside of the blood vessel such that the radially inwardly foldable flaps or the circumference form a blood flow orifice having a second diameter smaller than the first diameter so as to produce a desired reduced blood flow from the orifice (Para. [0163]); wherein the plurality of radially inwardly foldable flaps is part of an assembly comprising the handle (Fig. 23 and Para. [0163]); wherein the radially inwardly foldable flaps or the circumference defined by the radially inwardly foldable flaps includes a plurality of foldable protrusions (230, Fig. 24) pivotable inwardly relative to the longitudinal axis (Figs. 25A-25D); and/or the assembly further includes a catheter shaft (202, Figs. 23 and 24), wherein the expandable element is integral with or otherwise attached to a distal end of the shaft (Figs. 23 and 24).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the claimed invention of Ben Muvhar to include adjusting a circumference defined by a plurality of radially inwardly foldable flaps  located at the end of a device via a handle  located outside of the blood vessel such that the radially inwardly foldable flaps or the circumference form a blood flow orifice having a second diameter smaller than the first diameter so as to produce a desired reduced blood flow from the orifice; wherein the plurality of radially inwardly foldable flaps is part of an assembly comprising the handle; wherein the radially inwardly foldable flaps or the circumference defined by the radially inwardly foldable flaps includes a plurality of foldable protrusions  pivotable inwardly relative to the longitudinal axis; and/or the assembly further includes a catheter shaft, wherein the expandable element is integral with or otherwise attached to a distal end of the shaft as taught by Barbut in order to obtain the advantage of allowing the surgeon to actively control/adjust the blood flow at a desired location of the body (Barbut, Paras. [0161]-[0163]).  In the modified invention, the IFOC is adjusted via a handle located outside of the blood vessel such that the IFOC forms a blood flow orifice having a second diameter smaller than the first diameter so as to produce a desired reduced blood flow from the orifice because the IFOC (or the outer circumference of a frame covered by the impervious cover at an end of the frame) of Ben Muvhar is defined by the adjustable radially inwardly foldable extensions/protrusions.
Regarding claim 26, Ben Muvhar further teaches, in another embodiment (800, Figs. 8A, or 820, Fig. 8C), a flow reducing implant or element comprising a plurality of interconnecting struts (interconnecting struts of 800 or 820, Figs. 8A or 8C).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the body of the element of the embodiment shown in Fig. 3B of Ben Muvhar to be formed of a plurality of interconnecting struts in order to allow the implant to be delivered in a compact configuration and/or facilitate the expansion of the implant at the target site (Ben Muvhar, Para. [0153])
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar (US Pub. No.: 2006/0106449) in view of Barbut et al. (US Pub. No.: 2002/0115982) as applied to claim 26 above, and further in view of Vesely (US Pub. No.: 2001/0002445).
Regarding claims 27-29, Ben Muvhar in view of Barbut discloses substantially all the limitations of the claims.  Barbut further discloses that foldable protrusions forming the IFOC is operably connected to a plurality of respective connecting links (232, Fig. 24) extending from the element to the handle via the shaft (Paras. [0163] and Figs. 23 and 24); wherein movement of the connecting links via the handle cause the foldable protrusions of the IFOC to fold the IFOC inwardly so as to reduce the second diameter (Paras. [0163] and Figs. 23 and 24).   However, neither Ben Muvhar nor Barbut discloses a set of the struts forms the IFOC.
Vesely teaches, in the same field of endeavor (blood flow adjusting/reducing device), blood flow adjusting/reducing device (100, Figs. 12-17, the device 100 is configured to adjust/reduce blood flow as the blood flows through the device) comprising an expandable element (combination of 110 and all 103 covering 110, Figs. 12-17) including a plurality of interconnecting struts (plurality of 112, Figs. 12, 15, and 17); wherein a set of the struts (set of 112, Figs, 12, 15, and 17) forms a radially inwardly foldable circumference/ portion of the device  (set of 112, Figs, 12, 15, and 17).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the radially inwardly foldable protrusions of expandable element of Ben Muvhar in view of Barbut to comprise a plurality of interconnecting struts; wherein a set of the strut forms the radially inwardly foldable circumference/portion or the device as taught by Vesely in order to enable the device to be delivered in a more compact configuration with the flaps also in a compact configuration.
	 In the modified invention, the set of struts forming the IFOC is operable connected to a plurality of respective connecting links and the movement of the connecting links via the handle causes the set of struts of the IFOC to fold the IFOC inwardly because the set of struts forms the IFOC, specifically the protrusions of the IFOC.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-31 have been considered but are moot in view of new ground(s) of rejection.  In response to the argument(s)/comment(s) on page 5 of the remarks with respect to the rejection made under 35 U.S.C. 112(b), claim 23 recites “an adjustable, radially inwardly foldable outer circumference (IFOC)” and “a blood impervious cover configured to cover at least the IFOC such that a surface of the IFOC is contiguous.”  The definition of “circumference” is “the outer boundary” or “perimeter.”  The claim is indefinite because it is unclear how a circumference has a surface.  It should be a surface (outer surface) that defines a circumference.  It is also unclear how a circumference can be a circumference with it is covered by a cover (such as shown in Fig. 1 of the pending application). When the protrusions are covered by the cover, the cover would define the circumference of the element.  It appears that claim 23 is using the limitation “an adjustable, radially inwardly foldable outer circumference” to describe an adjustable, radially inwardly foldable portion/protrusions (20, Fig. 1) of the expandable element which defines a circumference.  
The art rejection(s) made in the most recent office action have been withdrawn in light of the amendment.  However, claims 23-26, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar (US Pub. No.: 2006/0106449) in view of Barbut et al. (US Pub. No.: 2002/0115982), and claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar (US Pub. No.: 2006/0106449) in view of Barbut et al. (US Pub. No.: 2002/0115982) as applied to claim 26 above, and further in view of Vesely (US Pub. No.: 2001/0002445) as explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050055082 A1		Ben Muvhar, Shmuel et al. discloses a flow reducing implant comprising an expandable element which includes a cylindrical section, and an adjustable, radially inward foldable portion/outer circumference covered by a blood impervious cover.                                                                                
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JING RUI OU/Primary Examiner, Art Unit 3771